September 25, 2015

Re: Court of Appeals Number: 03-15-00251-CV
    Trial Court Case Number: C-1-CV-14-010888

Mr. Kyle,

I was not aware this case was on appeal. On Thursday, September 17, 2015, counsel for Onabajo
emailed me inquiring about the reporter’s record. Counsel also informed me that an appeal and
affidavit of indigency was filed on April 30, 2015. I also was not aware that an affidavit of indigency had
been filed.

I can have the reporter’s record filed by Monday, October 12, 2015. The estimated cost for the
reporter’s record is $319.00.

Thank you.

Cathy Mata, CSR
County Court at Law No. 1
Heman Marion Sweatt Courthouse
1000 Guadalupe Street, Room 206
Austin, Texas 78701
Cathy.Mata@co.travis.tx.us
512-854-9252